IN THE INDIANA SUPREME COURT


APOLLO PLAZA LTD.,                      )    Supreme Court cause
                                        )    No. 02S03-0203-CV-192
      Appellant (Garnishee-Defendant Below),  )
                                        )    Court of Appeals cause
           v.                           )    No. 02A03-0011-CV-400
                                        )
ANTIETAM CORP. and TERESA PENNY,  )
                                        )    Trial court cause
      Appellees (Plaintiffs Below), et al.    )    No. 02D01-9602-CT-67



                                 PUBLISHED ORDER


      The Court of Appeals decided this appeal by opinion on July 12, 2001.
Apollo Plaza Ltd. v. Antietam Corp., et al., 751 N.E.2d 336 (Ind. Ct. App.
2001).  The Appellant, Apollo Plaza Ltd., filed a petition to transfer on
August 9, 2001.  On March 15, 2002, Apollo and the Appellees, Antietam
Corp. and Teresa Penny, filed their “Joint Motion for Dismissal of Petition
to Transfer.”


      The Court hereby GRANTS transfer, thus vacating the Court of Appeals’
opinion.  See Ind. Appellate Rule 58(A).  Having accepted jurisdiction, the
Court now DISMISSES the appeal as moot.


      The Clerk is directed to send copies of this order to all counsel of
record; to the Hon. Daniel G. Heath, Judge, Allen Superior Court; to West
Group for publication among the reported decisions of this Court; and to
LexisNexis.


      Done at Indianapolis, Indiana this 22nd day of March, 2002.


                                       s/Randall T. Shepard
                                       _________________________
                                       Randall T. Shepard
                                       Chief Justice of Indiana

All Justices concur.